IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


AMANDA ST. HILAIRE AND ABC 27              : No. 976 MAL 2015
NEWS                                       :
                                           :
                                           : Petition for Allowance of Appeal from
           v.                              : the Order of the Commonwealth Court
                                           :
                                           :
OFFICE OF OPEN RECORDS                     :
(PENNSYLVANIA DEPARTMENT OF                :
CORRECTIONS)                               :
                                           :
                                           :
PETITION OF: PENNSYLVANIA                  :
DEPARTMENT OF CORRECTIONS                  :


                                        ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht notes his dissent.